                                           Case 3:19-cv-07799-SI Document 71 Filed 08/10/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEBCORE-OBAYASHI JOINT                          Case No. 19-cv-07799-SI
                                         VENTURE,
                                   8
                                                       Plaintiff,                        ORDER GRANTING PLAINTIFF'S
                                   9                                                     MOTION TO SUPPLEMENT AND
                                                 v.                                      AMEND COMPLAINT
                                  10
                                         ZURICH AMERICAN INSURANCE                       Re: Dkt. No. 67
                                  11     COMPANY,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff’s motion for leave to amend and supplement the complaint is scheduled for a

                                  15   hearing on August 20, 2021. Pursuant to Civil Local Rule 7-1(b), the Court determines that the

                                  16   matter is suitable for resolution without oral argument and VACATES the hearing. For the reasons

                                  17   set forth below, the Court GRANTS the motion.

                                  18
                                  19                                            DISCUSSION

                                  20          Plaintiff Webcore-Obayashi Joint Venture (“WOJV”) seeks to amend and supplement the

                                  21   complaint to add a claim for punitive damages as well as 53 new paragraphs detailing defendant

                                  22   Zurich American Insurance Company’s (“Zurich”) investigation of WOJV’s claim and denial.

                                  23   WOJV characterizes the new paragraphs as describing Zurich’s “claims handling conduct,” which

                                  24   it contends supports a claim for punitive damages. WOJV does not seek to add any new causes of

                                  25   action or parties, nor does WOJV expand the time period covered by the lawsuit.

                                  26          Zurich opposes the motion, contending that WOJV’s proposed amendments are futile and

                                  27   prejudicial. Zurich’s opposition focuses on 10 of the 53 new paragraphs, Paragraphs 87-97, and

                                  28   Zurich argues that the proposed amendments are based entirely on Zurich’s litigation conduct, not
                                            Case 3:19-cv-07799-SI Document 71 Filed 08/10/21 Page 2 of 3




                                   1   claims-handling, and therefore that the amendments are barred by California’s litigation privilege,

                                   2   Cal. Civ. Code § 47. Zurich also argues that the proposed amendments are prejudicial because they

                                   3   would require additional discovery and would subject Zurich’s counsel to cross-examination at trial.

                                   4          Courts may decline to grant leave to amend “only if there is strong evidence of ‘undue delay,

                                   5   bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

                                   6   amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

                                   7   the amendment, [or] futility of amendment.’” Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty.,

                                   8   708 F.3d 1109, 1117 (9th Cir. 2013).

                                   9          The Court has reviewed the proposed amended complaint and concludes that WOJV should

                                  10   be granted leave to amend. As an initial matter, the Court notes that Zurich only challenges 10 of

                                  11   the 53 proposed new or amended paragraphs in the complaint, and thus Zurich apparently concedes

                                  12   that the remaining paragraphs are not based on litigation conduct and instead relate to Zurich’s pre-
Northern District of California
 United States District Court




                                  13   lawsuit investigation and denial of WOJV’s claim, as well new allegations about Zurich’s public

                                  14   statements (such as those in industry bulletins) regarding the practical difficulties of applying the

                                  15   Cost of Making Good Exclusion. The Court finds that these 43 paragraphs add information that

                                  16   would support a claim for punitive damages.

                                  17          The contested new paragraphs – Paragraphs 87-97 – allege that after the filing of this lawsuit,

                                  18   Zurich has persisted in denying coverage, repeatedly changed its explanation for the denial of

                                  19   coverage, and failed to meet its continuing quasi-fiduciary obligations to WOJV. The parties

                                  20   disagree about whether evidence in support of such allegations would be barred by California’s

                                  21   litigation privilege. The Court finds it does not need to resolve that question at this time, and that

                                  22   the matter can be addressed through a motion in limine. See Fid. Nat. Fin., Inc. v. Nat’l Union Fire

                                  23   Ins. Co. of Pittsburg, PA, No. 09-CV-140-GPC-KSC, 2014 WL 1286392, at *7 (S.D. Cal. Mar. 28,

                                  24   2014) (“To the extent that NU [National Auto. & Ins. Co.] contends that certain examples [of

                                  25   litigation conduct] infringe on its right to conduct a vigorous defense against this lawsuit, NU may

                                  26   file an in limine motion.”).

                                  27          However, as a general matter it is the Court’s view that if this case proceeds to trial, both

                                  28   parties will present evidence about the history of the claim, the investigation, Zurich’s original
                                                                                         2
                                            Case 3:19-cv-07799-SI Document 71 Filed 08/10/21 Page 3 of 3




                                   1   reasons for denying the claim as stated in the denial letter, and Zurich’s current contention that the

                                   2   fractures were caused by design defects. WOJV claims that Zurich has repeatedly changed its

                                   3   position, including during this litigation, and that these changes are evidence of malice and

                                   4   oppression; Zurich claims, based on essentially the same facts, that it has acted consistently, and

                                   5   that Zurich is asserting a defective design defense only after obtaining and analyzing millions of

                                   6   pages of documents in litigation discovery. Thus, even if particular evidence regarding Zurich’s

                                   7   litigation conduct is inadmissible – an issue the Court need not reach at this time – the facts regarding

                                   8   Zurich’s claims-handling and reasons for denying the claim, originally and currently, will come into

                                   9   evidence.

                                  10          The Court also finds that Zurich will not be prejudiced by the amendment. WOJV states

                                  11   that it will need to conduct a limited amount of additional discovery regarding Zurich’s wealth, and

                                  12   that WOJV will seek that information through limited written discovery and depositions that are
Northern District of California
 United States District Court




                                  13   already scheduled. The Court is not persuaded by Zurich’s assertion that the amended complaint

                                  14   will require “extensive new discovery into WOJV’s knowledge regarding the loss, the timing and

                                  15   source of that knowledge, including attorney-client and expert investigation, and the basis for

                                  16   WOJV’s decision not to disclose information bearing on the claim to Zurich as part of the claims

                                  17   handling process.” Opp’n at 2. Zurich does not explain why any of this additional discovery would

                                  18   be required by WOJV’s proposed amendments. In any event, fact discovery has not yet closed, and

                                  19   the Court expects the parties to work cooperatively with regard to any additional discovery that

                                  20   flows from granting WOJV leave to file the amended complaint.

                                  21          Accordingly, the Court GRANTS plaintiff’s motion for leave to file an amended and

                                  22   supplemental complaint. Plaintiff shall file the amended complaint by August 13, 2021.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: August 10, 2021                         ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
                                                                                          3
